MARY'S OPINION HEADING                                           






                            NO. 12-04-00339-CV

IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
MAHMUD AMEEN SEIFULLAH,                  §     APPEAL FROM THE 369TH
A/K/A JAMES LEE POWELL,
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF


JASON HEATON, ET AL,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS
______________________________________________________________________________
MEMORANDUM OPINION
PER CURIAM

            This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).   The judgment in the instant case was
signed on October 19, 2004.  Thereafter, on November 3, 2004, Appellant filed a notice of appeal
that failed to contain the information required by Rule 25.1 (e), i.e., a certificate of service showing
service on all parties to the trial court’s judgment.  
            On November 5, 2004, Appellant was notified pursuant to Texas Rule of Appellate 
Procedure  37.1 that the notice of appeal was defective for failure to comply with Rule 25.1(e).  He
was further notified that unless he filed an amended notice of appeal on or before December 6, 2004,
the appeal would be referred to the court for dismissal. See Tex. R. App. P.  42.3.   
            The deadline for filing an amended notice of appeal has passed, and Appellant failed to
respond to our notice or correct his defective notice of appeal. Accordingly, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c); Feist
v. Berg, 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied);
Feist v. Hubert, 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet.
denied).
            Opinion delivered December 8, 2004.
            Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)